



exh101separationlette_image1.gif [exh101separationlette_image1.gif]




January 9, 2019


Mr. Eric Tom


Dear Eric:


As a participant in the Teradata Executive Severance Plan (“Plan”) and based on
your agreed upon last date of employment of February 1, 2019, you will be
entitled to the following severance benefits under the Plan, conditioned upon
your timely execution and non-revocation of the attached separation agreement
and release (“Release”):
•
Salary and target annual bonus continuation for 12 months, less required
withholdings and deductions;

•
Payment of 2018 annual bonus under the Management Incentive Plan as determined
by the Compensation and Human Resource Committee of the Board of Directors (the
“Compensation Committee”), payable following the determination of the actual
performance for fiscal year 2018 by the Compensation Committee and on the same
schedule as these bonuses are paid to other eligible participants, and subject
to the terms and conditions of the Management Incentive Plan and less required
withholdings and deductions;

•
Pro-rata (two month) payment of 2019 target annual bonus;

•
The Company will contribute towards your COBRA premiums the portion of the
premiums currently paid by the Company for your medical, dental and/or vision
benefits for up to twelve (12) months (however, you must apply for COBRA
benefits, Teradata cannot do so on your behalf);

•
Outplacement services for 12 months as provided in the Plan; and

•
Pro-rata vesting of your outstanding service-based restricted share units
(“RSU”) awards. Because you are retirement eligible, you are entitled to receive
an additional year of vesting service for a total of 26 months of vesting in
respect of your outstanding RSUs with the remaining units forfeited. Your RSUs
that are scheduled to vest under the Plan in connection with your termination
will be distributed to your Fidelity account on the date listed below. If you
have any questions about your equity awards, please contact Fidelity Stock Plan
Services on 1-800-429-2363.

In addition, as agreed between you and Teradata and in connection with the
termination of your employment, you shall receive the supplemental severance
benefits set out below, also conditioned upon your timely execution and
non-revocation of the Release.
•
Pro-rata vesting of 14 months of your outstanding performance-based restricted
share unit (“PBRSU”) awards, with the remaining units forfeited, subject to the
achievement of the performance goals under such awards as certified by the
Compensation Committee at the end of the applicable performance period; and

•
Teradata will cover the costs of your outstanding car lease and apartment rental
in San Diego, California that were part of your commuting benefits while
employed by the Company, provided that you provide reasonable assistance in
mitigating the cost of such obligations.

You are subject to Section 409A of the Internal Revenue Code regulations as a
“specified highly compensated” employee at Teradata, and as a result, in order
to avoid negative tax consequences to you, Teradata is required to impose a
six-month waiting period on certain payments and benefits provided in connection
with the termination of your employment. In particular, in order to comply with
Section 409A of the Internal Revenue Code: (i) the first six months of your
salary and target bonus continuation payments will be held back without
interest, and paid to you in a lump sum on or shortly after the end of the
six-month period, which is August 2, 2019, and the remaining salary and target
bonus continuation payments will be made in installment payments over the
remainder of the 12-month period; (ii) your RSU awards that vest under the Plan,
other than PBRSUs for ongoing performance periods, will be distributed to your
Fidelity account on or shortly after August 2, 2019; and (iii) your PBRSUs that
vest hereunder for ongoing performance periods will be distributed to your
Fidelity account after the end of the applicable performance period.
Your right to receive any severance benefits under the Plan is subject to all of
the terms and conditions of the Plan, and the description of Plan benefits above
is a summary and does not modify the terms of the Plan other than as
specifically set forth in this letter.
To ensure a smooth transition of your responsibilities, you are requested to be
available and responsive through February 15, 2019 to occasional and reasonable
inquiries from Victor Lund, Oliver Ratzesberger or me on matters related to your
employment and job responsibilities. It is anticipated that this will be an
occasional email or phone conversation on matters that you may provide insight
or information based on your duties while employed by Teradata.
Eric, should you have any questions, please don’t hesitate to contact me.


Sincerely,




/s/ Laura Nyquist    
Laura Nyquist
General Counsel and Chief Human Resources Officer






Accepted and acknowledged by:


/s/ Eric P. Tom         2/28/19    
Eric Tom                    Date


